Exhibit 10.02

PERFORMANCE SHARE AGREEMENT



This Performance Share Agreement (the "Agreement") is entered into effective
January 18, 2006, by and between Valero Energy Corporation, a Delaware
corporation ("Valero"), and _______, a participant (the "Participant") in
Valero's 2005 Omnibus Stock Incentive Plan (as may be amended, the "Plan"),
pursuant to and subject to the provisions of the Plan.

1

. Grant of Performance Shares. Valero hereby grants to Participant _______
Performance Shares pursuant to Section 6.7 of the Plan. The Performance Shares
represent rights to receive shares of Common Stock of Valero, subject to the
terms and conditions of this Agreement and the Plan.



2

. Performance Period. Except as provided below with respect to a Change of
Control (as defined in the Plan), the "Performance Period" for any Performance
Shares eligible to vest on any given Normal Vesting Date (as defined below)
shall be the three calendar years ending on the December 31 immediately
preceding the Normal Vesting Date.



3

. Vesting and Delivery of Shares.



A. Vesting

. The Performance Shares granted hereunder shall vest over a period of three
years in equal, one-third increments with the first increment vesting on the
date of the regularly scheduled meeting of the Board's Compensation Committee
("Meeting Date") in January 2007, and the second and third increments vesting on
the Committee's Meeting Dates in January 2008 and January 2009, respectively
(each of these three vesting dates is referred to as a "Normal Vesting Date"),
such vesting being subject to verification of attainment of the Performance
Objectives described in Paragraph 4 by the Compensation Committee. If the
Committee is unable to meet in January of a given year, then the Normal Vesting
Date for that year will be the date not later than March 31 of that year as
selected by the Compensation Committee.



B. Rights.

Until shares of Common Stock are actually issued to Participant (or his or her
estate) in settlement of the Performance Shares, neither Participant nor any
person claiming by, through or under Participant shall have any rights as a
stockholder of Valero (including, without limitation, voting rights or any right
to receive dividends or other distributions) with respect to such shares, and
Participant's status with respect to the issuance of such shares shall be that
of a general creditor of Valero.



C. Distribution

. Any shares of Common Stock to be distributed under the terms of this Agreement
shall be distributed as soon as administratively practicable after the
applicable Normal Vesting Date, but not later than two-and-one-half months
following the end of the year in which the vesting date for such Common Stock
occurred.



4. Performance Objectives

.



A. Total Shareholder Return

. Total Shareholder Return ("TSR") will be compiled for a peer group of
companies (the "Target Group") for the Performance Period immediately preceding
each Normal Vesting Date. TSR for each such company is measured by dividing the
sum of (i) the dividends on the common stock of such company during the
Performance Period, assuming dividend reinvestment, and (ii) the difference
between the price of a share of such company's common stock at the end and at
the beginning of the period (appropriately adjusted for any stock dividend,
stock split, spin-off, merger or other similar corporate events) by (iii) the
price of a share of such company's common stock at the beginning of the period.



B. Target Group

. The applicable Target Group shall be selected by the Compensation Committee,
acting in its sole discretion, at the beginning of the calendar year immediately
preceding each Normal Vesting Date (or not later than 90 days after the
commencement of such calendar year). The same Target Group shall be utilized to
determine the number of Performance Shares vesting under all Performance Award
Agreements of Valero having a similar Normal Vesting Date, but the decision of
the Compensation Committee as to the composition of such Target Group shall be
final.



C. Performance Ranking

. The TSR for the Performance Period for Valero and each company in the Target
Group shall be arranged by rank from best to worst according to the TSR achieved
by each company. The total number of companies so ranked shall then be divided
into four groups ("Quartiles"). For purposes of assigning companies to Quartiles
(with the 1st Quartile being the best and the 4th Quartile being the worst), the
total number of companies ranked (including Valero) shall be divided into four
groups as nearly equal in number as possible. The number of companies in each
group shall be the total number contained in the Target Group divided by four.
If the total number of companies is not evenly divisible by four, so that there
is a fraction contained in such quotient, the extra company(ies) represented by
such fraction will be included in one or more Quartiles as follows:



fraction is 1/4: extra company(ies) in 1st Quartile

fraction is 1/2: extra company(ies) in 1st and 2nd Quartile

fraction is 3/4: extra company(ies) in 1st, 2nd and 3rd Quartile

Any performance shares not awarded as shares of Common Stock as a result of a
ranking in the 3rd or 4th Quartile will carry forward for one more Performance
Period; up to 100% of the Performance Shares carried forward may be awarded
based on Valero's TSR during the next Performance Period, provided, that if any
Performance Shares are carried forward due to a ranking in the 3rd Quartile, no
such shares shall be awarded unless Valero's TSR in the subsequent period is in
the 2nd or 1st Quartile. To the extent shares of Common Stock are not
distributed due to a ranking in the 3rd or 4th Quartile and are further
deferred, such deferred shares may be distributed in accordance with this
paragraph as soon as administratively practicable following a determination that
such shares are to be awarded in accordance with this Paragraph 4(C), and in
such event, the distribution shall not occur later than two-and-one-half months
following the end of the year in which the vesting date for such Common Stock
occurred.

D. Vesting Percentages

. The number of shares of Common Stock, if any, that Participant will be
entitled to receive in settlement of the vested Performance Shares will be
determined on each Normal Vesting Date and, subject to the provisions of the
Plan and this Agreement, on such Normal Vesting Date, the following percentage
of the vested Performance Shares will be awarded as shares of Common Stock to
the Participant if Valero's TSR during the Performance Period falls within the
following ranges:



Valero TSR is 4th Quartile: 0% awarded as common shares

Valero TSR is 3rd Quartile: 50% awarded as common shares

Valero TSR is 2nd Quartile: 100% awarded as common shares

Valero TSR is 1st Quartile: 150% awarded as common shares

If Valero's TSR is the highest achieved in the 1st Quartile for the Performance
Period, Participant shall be awarded a number of shares of Common Stock equal to
200% of the Performance Shares that vested during the Performance Period.

5. Termination of Employment

.



A. Voluntary Termination and Termination for "Cause"

. Except for a Change of Control (described below), if Participant's employment
is voluntarily terminated by the Participant (other than through retirement,
death or disability), or is terminated by Valero for "cause" (as defined
pursuant to the Plan), then (a) those Performance Shares that have not vested or
been forfeited, and for which a Normal Vesting Date occurs on or before the 30th
day following the date of such termination, shall be awarded as shares of Common
Stock on such Normal Vesting Date subject to the attainment of the performance
objectives in accordance with Paragraph 4 hereof, and (b) any such Performance
Shares for which a Normal Vesting Date does not occur within such 30-day period,
or that are not otherwise awarded as shares of Common Stock on a Normal Vesting
Date as a result of the application of Paragraph 4, shall thereupon be
forfeited.



B. Retirement, Death, Disability, and Involuntary Termination Other Than for
"Cause"

. Except for a Change of Control, if a Participant's employment is terminated
through retirement, death, or disability, or by Valero other than for cause (as
determined pursuant to the Plan), then (a) those Performance Shares that have
not theretofore vested or been forfeited, and for which a Normal Vesting Date
occurs on or before the 90th day following the date of such termination, shall
be subject to vesting on such Normal Vesting Date in accordance with Paragraph 4
hereof, and (b) any such Performance Shares for which such a Normal Vesting Date
does not occur within such 90-day period, or which otherwise do not vest on a
Normal Vesting Date as a result of application of Paragraph 4, shall thereupon
be forfeited.



6. Change of Control

. If a Change of Control occurs with respect to Valero, then each Performance
Period with respect to any Performance Shares that have not vested or been
forfeited shall be terminated effective as of the date of such Change of Control
(a "Change of Control Vesting Date"); the TSR for Valero and for each company in
the Target Group shall be determined for each such shortened Performance Period
and the percentage of Performance Shares to be received by the Participant for
each such Performance Period shall be determined in accordance with Paragraph 4
and shall be distributed as soon as administratively practicable thereafter. For
purposes of determining the number of Performance Shares to be received as of
any Change of Control Vesting Date, the Target Group as most recently determined
by the Compensation Committee prior to the date of the Change of Control shall
be used.



7. Plan Incorporated by Reference

. The Plan is incorporated into this Agreement by this reference and is made a
part hereof for all purposes. Capitalized terms not otherwise defined in this
Agreement shall have the meaning specified in the Plan.



8. No Assignment

. This Agreement and the Participant's interest in the Performance Shares
granted by this Agreement are of a personal nature, and, except as expressly
permitted under the Plan, Participant's rights with respect thereto may not be
sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Participant, except by an executor or beneficiary pursuant to a will
or pursuant to the laws of descent and distribution. Any such attempted sale,
mortgage, pledge, assignment, transfer, conveyance or disposition shall be void,
and Valero shall not be bound thereby.



9. Successors

. This Agreement shall be binding upon any successors of Valero and upon the
beneficiaries, legatees, heirs, administrators, executors, legal
representatives, successors and permitted assigns of Participant.



 

VALERO ENERGY CORPORATION



By:

R. Michael Crownover

, Vice President





 

__________________________________________

Participant

